Order and judgment unanimously modified and, as modified, affirmed, with costs to petitioner, in accordance with the following memorandum: In this tax certiorari proceeding for the years 1977-1980, the court confirmed the findings of the referee. The referee’s report recommended a significant reduction in the assessment of petitioner’s property located in downtown Syracuse. The record reveals that the vacant floors in the structure possessed no practical commercial value and thus the referee properly excluded them from his assessment (see Matter of Syracuse Univ. v City of Syracuse, 83 AD2d 783). We also accept the court’s estimate of gross income and its capitalization rate. The referee properly disregarded the actual contract rent of the structure (see Matter of Henry Distr. Corp. v Srogi, 91 AD2d 818) and selected the gross income figure from a range of comparable rents in the area. The capitalization rate of 10.9% is supported by the evidence. We do not find, however, that the referee’s increase from $517,266 to $600,000 was justified absent any explanation in the report (see Matter of Rice v Srogi, 70 AD2d 764). We therefore reduce the full market value to $518,000. Finally, we award additional costs of $2,500 to petitioner, pursuant to subdivision 2 of section 722 of the Real Property Tax Law. Petitioner requested additional costs, both at trial and on appeal. No credible evidence was offered to dispute petitioner’s allegations and proof that the assessment was increased “without adequate cause” (Real Property Tax Law, § 722, subd 2; Grant Co. v Srogi, 52 NY2d 496). (Appeals from order and judgment of Supreme Court, Onondaga County, Inglehart, J. — Real Property Tax Law, art 7.) Present — Dillon, P. J., Denman, Boomer, O’Donnell and Schnepp, JJ.